Title: Tuesday November 1st. 1785.
From: Adams, John Quincy
To: 


       Walker came over, and dined here to day. In the afternoon all the family, except my brother Tom, and myself went to Mr. Redington’s. They pressed me to go too, but I wish to go as little into Company, while I am here as possible. An hundred things which I can neither foresee, nor prevent, draw me away from my studies and delay them: but where I can help it, I will not suffer them to be interrupted. Time, is too precious a thing to be trifled with, and I have already lost but too much.
       This morning Mr. Thaxter set out, for Salem, where the Court is now setting: he will not return before next Saturday.
       Betsey Cranch spent the day with us.
      